The judgment is modified accordingly by striking therefrom the provision for sentence, the fine remitted, and the matter remitted to the Court of Special Session for resentenee upon a conviction of the charge set forth in the second count. In view of the stipulation on the trial and the concession in the Attorney-General’s brief that the physicians’ prescriptions in evidence were genuine orders for the Parapack treatment, and in view of the other conceded facts guilt of the charge set forth in the first count was not established" beyond a reasonable doubt. Sentence may be imposed solely on the conviction of the charge set forth in the second count. Nolan, P. J., Johnston, Adel, Sneed and MaeCrate, JJ., concur.